Case 20-14736-mdc       Doc 6    Filed 12/14/20 Entered 12/14/20 14:34:28              Desc Main
                                 Document      Page 1 of 1




                                               Certificate Number: 03088-PAE-CC-035119628


                                                              03088-PAE-CC-035119628




                    CERTIFICATE OF COUNSELING

I CERTIFY that on November 24, 2020, at 7:24 o'clock PM CST, Traci Hall
received from Debt Education and Certification Foundation, an agency approved
pursuant to 11 U.S.C. 111 to provide credit counseling in the Eastern District of
Pennsylvania, an individual [or group] briefing that complied with the provisions
of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   November 24, 2020                      By:      /s/Crystal Towner


                                               Name: Crystal Towner


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
